Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00150-CR

                                        Billy BENAVIDEZ,
                                              Appellant

                                                   v.

                                       The STATE of Texas,
                                             Appellee

                     From the 229th Judicial District Court, Duval County, Texas
                                    Trial Court No. 09-CRD-122
                           Honorable J. Manuel Banales, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 7, 2016

AFFIRMED

           Billy Benavidez appeals the trial court’s judgment revoking his deferred adjudication

community supervision, adjudicating him guilty of Aggravated Assault with a Deadly Weapon,

and sentencing him to ten years’ imprisonment. We affirm the trial court’s judgment.

                                                ANALYSIS

           On May 26, 2010, Benavidez pled guilty to Aggravated Assault with a Deadly Weapon

under Count II of a three-count indictment. Count III of the indictment alleged that Benavidez had

a prior felony conviction. The State dismissed Count I, which alleged Driving While Intoxicated
                                                                                        04-15-00150-CR


with a Child Younger than 15 Years. The trial court placed Benavidez on deferred adjudication

community supervision for a period of seven years.

        On October 29, 2013, the State filed a motion to adjudicate guilt alleging that Benavidez

had violated multiple conditions of his community supervision, including, but not limited to:

commission of a new offense, Driving While Intoxicated-3rd or More, on October 13, 2013 in

Nueces County; failure to avoid alcohol; failure to remain in Duval County; failure to abide by his

curfew; failure to pay court costs; failure to pay the $1,500 fine; failure to pay restitution and other

fees; failure to begin and complete out-patient counseling; and failure to begin and complete 140

hours of community service. At the hearing on the State’s motion, Benavidez pled true to all of

the alleged violations, both verbally and in a written “Plea of True to State’s Motion to Adjudicate

Guilt.” The trial court confirmed Benavidez’s knowledge and understanding of the alleged

violations, and the consequences of a plea of true, before accepting his plea and finding that he

committed each of the alleged violations. The court revoked Benavidez’s deferred adjudication

community supervision, and proceeded to adjudicate him guilty of the underlying offense of

Aggravated Assault with a Deadly Weapon. The trial court then proceeded to the punishment

phase, at which no new evidence was submitted, and sentenced Benavidez to ten years’

imprisonment.


        On appeal, Benavidez asserts the State failed to submit evidence to corroborate his plea of

true to commission of the October 13, 2013 DWI-3rd or More offense alleged in the State’s motion

to adjudicate/revoke. He contends that his “judicial confession” to commission of that offense was

insufficient unless independent corroborating evidence was presented to establish the corpus

delicti. See Miller v. State, 457 S.W.3d 919, 924 (Tex. Crim. App. 2015) (quoting Hacker v. State,

389 S.W.3d 860, 866 (Tex. Crim. App. 2013)) (“To satisfy the corpus delicti rule, there must be


                                                  -2-
                                                                                                     04-15-00150-CR


‘evidence independent of a defendant’s extrajudicial confession show[ing] that the ‘essential

nature’ of the charged crime was committed by someone.’”). Benavidez asserts that because the

State’s motion only alleged he was “arrested and charged” with the new offense, there was no

evidence the new DWI-3rd or More offense was actually committed. 1 Even if Benavidez’s

premise were true with respect to the violation based on commission of the new offense, the trial

court found that Benavidez committed multiple other violations of the conditions of his community

supervision such as failure to pay his fine, court costs, restitution and other fees, and failure to

perform counseling and community service hours. One violation of a condition of community

supervision is sufficient to support a revocation. Watts v. State, 645 S.W.2d 461, 463 (Tex. Crim.

App. 1983); Lewis v. State, 195 S.W.3d 205, 209 (Tex. App.—San Antonio 2006, no pet.).

Benavidez’s argument on appeal is limited to the violation based on the new DWI-3rd or More

offense; he does not challenge any of the other violations found by the trial court. We therefore

overrule Benavidez’s sole issue and affirm the trial court’s judgment.

                                                           Rebeca C. Martinez, Justice

DO NOT PUBLISH




1
  Benavidez also argues he was harmed by the trial court’s consideration of the new DWI-3rd or More offense because
it was the “primary reason” for imposition of the ten-year sentence instead of the four-year sentence recommended by
the State. The transcript of the hearing shows the trial court was indeed concerned with Benavidez’s history of driving
while intoxicated. However, the court focused on Benavidez’s three prior convictions for DWI, to which Benavidez
testified, not the pending DWI-3rd or More offense, before rejecting Benavidez’s request to continue on community
supervision and imposing the ten-year sentence.


                                                         -3-